Order unanimously affirmed without costs. Memorandum: Supreme Court properly exercised its discretion in rescinding its prior order for a bifurcated trial. As the court noted, the case was relatively uncomplicated, several of the same witnesses would be required to testify at both the liability and damages trials, and only one expert witness was expected to testify at the damages trial. Thus, defendant did not demonstrate that bifurcation would lead to a “more expeditious resolution of the action” (22 NYCRR 202.42 [a]). (Appeal from Order of Supreme Court, Erie County, Mahoney, J. — Bifurcate Trial.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Burns, JJ.